[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                 No. 08-15661                MAY 20, 2009
                             Non-Argument Calendar         THOMAS K. KAHN
                                                               CLERK
                           ________________________

                        D.C. Docket No. 07-23213-CV-JLK


AIXA PEREZ-LANG, on her own behalf
as personal representative of the estate of
Edward Lang-Correa and as mother and
natural guardian of her daughters,
Diana Camila Lang and Sofia Lang,
                                                      Plaintiff-Appellant,

                                       versus


CORPORACION DE HOTELES, S.A.,
d.b.a. Hotel Casa De Campo,
CORPORACION DE HOTELES CASA DE CAMPO
CASA DE CAMPO,
CENTRAL ROMANA CORPORATION,
ABC CORPORATION, et al.,
                                                      Defendants,

PREMIER WORLD MARKETING, INC.,
PREMIER RESORTS & HOTELS GROUP,
                                                      Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (May 20, 2009)

Before CARNES, WILSON, and HILL, Circuit Judges.


PER CURIAM:

       The district judge, in a well-reasoned order, reviewed all of the assertions

and facts developed in the proceedings before him. He also considered and

thoughtfully weighed the proper authorities and precedents. He gave due

deference to the plaintiff’s choice of forum and countervailing interests.

Nevertheless, the district judge granted the defendants’ motion to dismiss this case

on the basis of the doctrine of forum non conveniens, without prejudice to the

plaintiff.

       We have carefully reviewed the record and the order. We find no reversible

error. We affirm the judgment of the district court.

       AFFIRMED.




                                           2